UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 14-2310


FATOUMA KITETE,

                  Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 13, 2015                   Decided:   April 29, 2015


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fatouma Kitete, Petitioner Pro Se. Monica G. Antoun, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Fatouma Kitete, a native of Egypt and a citizen of Zaire,

petitions for review of an order of the Board of Immigration

Appeals (Board) dismissing her appeal of the Immigration Judge’s

(IJ) decision denying her motion for a continuance and ordering

her   removed   to   Egypt.   We   have   reviewed   the   administrative

record and Kitete’s claims and find that the IJ did not abuse

his discretion in declining Kitete’s request to continue her

case.     See 8 C.F.R. § 1003.29 (2014); Lendo v. Gonzales, 493
F.3d 439, 441 (4th Cir. 2007).      We accordingly deny the petition

for review for the reasons stated by the Board.               See In re:

Kitete (B.I.A. Oct. 24, 2014).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           PETITION DENIED




                                    2